                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


DEEANN THORNE, FLOR ALONZO,
ROBIN CLEMENTS, and DEMETRIUS                        NO. 1:20-cv-05119-NGG-RML
LOVETT on behalf of themselves and all
others similarly situated,                           DEFENDANT SUTTON BANK’S
                                                     DISCLOSURE OF INTERESTED
                       Plaintiffs,                   PARTIES PURSUANT TO FED. R. CIV.
       v.                                            P. 7.1 AND GUIDELINES FOR THE
                                                     DIVISION OF BUSINESS AMONG THE
SQUARE, INC. and SUTTON BANK,                        DISTRICT JUDGES RULE 50.1(C)

                       Defendants.



       Pursuant to Fed. R. Civ. P. 7.1 and Guidelines for the Division of Business Among the

District Judges Rule 50.1(C), Defendant Sutton Bank makes the following disclosure:

       Defendant Sutton Bank is wholly owned by Sutton Bancshares, Inc. Sutton Bancshares,

Inc. is not publicly traded. Sutton Bank has no other corporate parents, subsidiaries, or affiliates.



       Respectfully submitted this 21st day of May, 2021.



                                                  HUNTON ANDREWS KURTH LLP

                                                  By: /s/ Aliza Malouf
                                                  Aliza Pescovitz Malouf
                                                  1445 Ross Avenue, Suite 3700
                                                  Dallas, Texas 75202
                                                  Telephone: (214) 979-8229
                                                  Email: amalouf@hunton.com
                                                  Attorney for Defendant Sutton Bank
                               CERTIFICATE OF SERVICE

       I certify that on May 21, 2021, the foregoing document was electronically filed with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                   /s/Aliza Malouf
                                                   Aliza Malouf
